DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, 10-11, 14, 16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (20100331868). 

As to claim 1, Bardy discloses: An introducer apparatus (device in figure 31C) for facilitating subcutaneous implantation of a medical device (288), the apparatus comprising: a housing (284/291) having a proximal end (end towards user) and a distal end (end that enters tissue), the housing defining at least one distal opening at or adjacent to the distal end (where 286 exits, see figure 31C) and a proximal opening at or adjacent the proximal end (opening that tunneler and inserter pass through at end closest to user); 

Bardy fails to directly disclose: the inserter having a first portion and a second portion releasably couple with the first portion. Examiner notes Bardy discloses in a similar embodiment, where in figure 30 inserter 263/264 are initially formed as two pieces then attached later (paragraph 0133). It’s unknown if the inserter in the currently used embodiment is formed as one piece or two pieces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inserter of the currently used embodiment to have a first portion (handle section) and a second portion (segment in the horizontal direction) releasably couple with the first portion to ease manufacturing of the inserter. The court has held that if it were desirable for any reason to make two pieces separable, then it would be obvious to do so. In re Dulberg. MPEP 2144.04.  



As to claim 4, Bardy discloses the invention of claim 1, Bardy further discloses: wherein the compartment is configured to release the medical device from the compartment in response to a force applied by a user (force applied to the inserter to move medical device out of the compartment). Examiner notes there is no claimed mechanism of the compartment that releases the medical device. Thus it’s being interpreted that when the medical device is inside the housing, the interaction of friction forces between the inserter/tunneler and the compartment keep the medical device in the compartment, and then those frictional forces are overcome when a user actuates the inserter, the compartment is seen to release the medical device/inserter.



As to claim 10, Bardy discloses the invention of claim 1, Bardy further discloses: wherein the second portion being configured to engage the medical device and pass the medical device through the at least one distal opening of the housing after release of the medical device from the compartment (see explanation below). Examiner notes the inserter in the second portion is structured to engage the medical device at any time. That includes if the medical device is released from the compartment or not released from the compartment. 

As to claim 11, Bardy discloses: An introducer apparatus (device in figure 31C) for facilitating subcutaneous implantation of a medical device (288), the apparatus comprising: a housing (284/291) having a proximal end  (end towards user) and a distal end (end towards 289), and including at least one distal opening (at 290) at or adjacent to the distal end (see figure 31a) and a proximal opening at or adjacent the proximal end (opening that tunneler and inserter pass through at end closest to user), an inserter (286, 292 and 295) configured to pass the medical device through the at least one distal opening (see figure 31C) of the housing and to extend through the proximal opening extends through a proximal opening to enter housing, see figure 31C) and the at least one distal opening of the housing (see figure 31C); a compartment (area inside the housing where 288 resides) within the housing configured to releasably hold the medical device in a loading configuration (configuration shown in 31B) and then release the medical device in response to movement of the inserter in a proximal direction relative to the housing (see explanation below); and a tunneler (285) extending distally from the housing and configured to form a subcutaneous pocket for the medical device (paragraphs 0141 and figure 31C). Examiner notes there is no claimed mechanism of the compartment that releases the medical device. Thus it’s being interpreted that when the medical device is inside the housing, the interaction of friction forces between the inserter and the compartment keep the medical device in the compartment, and then those frictional forces are overcome when a user actuates the inserter, the compartment is seen to release the medical device/inserter. The device structured to allow the inserter/tunneler to move proximally and distally, thus when moved proximally, the medical device would move with both the inserter and tunneler and thus be released from the compartment. 
Bardy fails to directly disclose: the inserter having a first portion and a second portion releasably couple with the first portion. Examiner notes Bardy discloses in a similar embodiment, where in figure 30 inserter 263/264 are initially formed as two 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inserter of the currently used embodiment to have a first portion (handle section) and a second portion (segment in the horizontal direction) releasably couple with the first portion to ease manufacturing of the inserter. The court has held that if it were desirable for any reason to make two pieces separable, then it would be obvious to do so. In re Dulberg. MPEP 2144.04.  

As to claim 14, Bardy discloses the invention of claim 11, Bardy further discloses: wherein the compartment is configured to release the medical device from the compartment in response to a force applied by a user (force applied to the inserter/tunneler to move medical device out of the compartment). 

As to claim 16, Bardy discloses the invention of claim 1, Bardy further discloses: wherein the compartment is configured to frictionally engage the medical device to hold the medical device within the compartment (see explanation below). Examiner notes it’s being interpreted that when the medical device is inside the housing, the interaction of friction forces between the inserter/tunneler and the compartment keep the medical device in the compartment, and then those frictional forces are overcome when a user actuates the inserter, the compartment is seen to release the medical device/inserter. Thus the frictional forces are keeping the medical device in place.



As to claim 22, Bardy discloses the invention of claim 11, Bardy further discloses: wherein when in the loading configuration , the medical device is positioned proximally to the tunneler (see figure 31B, tunneler 285a is extended and thus positioned distally to the medical device 288), and when in a released configuration (seen in firue 31C), the medical device is positioned vertically below the tunneler (see explanation below). As seen in figure 31C, because the directions above and below have not been clearly defined, the medical device is seen to be below the tunneler when viewed from the bottom left corner of the page. 

As to claim 23, Bardy discloses the invention of claim 1, Bardy further discloses: wherein when the medical device is in a loading configuration defined by the medical device positioned within the compartment (seen in figure 31B), the first portion and the second portion of the inserter are positioned proximally of the tunneler (see figure 31B when tunneler 285 is positioned distally), and when the medical device extends out of the distal opening of the housing (figure 31C), the first portion is longitudinally spaced from the second portion (see explanation below) and the second portion is directly below the tunneler (see explanation below). Examiner notes the first and second portion are always seen to be longitudinally spaced since there exists some space longitudinally between both pieces. The space is filed with whatever attachment means is needed to releasably secure both portions together. Furthermore as seen in figure 31C, because the directions above and below have not been clearly defined, the medical device is seen to be directly below the tunneler when viewed from the bottom left corner of the page.

As to claim 24, Bardy discloses the invention of claim 11, Bardy further discloses: wherein when the medical device is in the loading configuration, the first portion and the second portion of the inserter are positioned proximally of the tunneler (see figure 31B when tunneler 285 is positioned distally), and when the medical device extends out of the distal opening of the housing, the first portion is longitudinally spaced from the second portion (see explanation below) and the second portion is directly below the tunneler (see explanation below). Examiner notes the first and second portion are .

Claim(s) 1, 5, 11 and 15 are rejected under 35 U.S.C. 102a1 as being anticipated by an alternate interpretation of Bardy (20100331868).

As to claim 1, Bardy discloses: An introducer apparatus (device in figure 29) for facilitating subcutaneous implantation of a medical device (see paragraph 0124), the apparatus comprising: a housing (241/242) having a proximal end (end towards user) and a distal end (end that enters tissue), the housing defining at least one distal opening at or adjacent to the distal end (where 245 is, see figure 29) and a proximal opening at or adjacent the proximal end (opening that tunneler and inserter pass through at end closest to user), an inserter (244,251) configured to pass the medical device through the at least one distal opening of the housing (paragraph 0125) and to extend through the proximal opening (extends through a proximal opening of 242 to enter housing, see figure 29) and the at least one distal opening of the housing (passes through distal opening to eject medical device); a tunneler (243) configured to extend distally of the housing to form a subcutaneous pocket in tissue of a patient for implantation of the medical device (paragraph 0125 and figure 29), the tunneler being moveable relative to 
Bardy fails to directly disclose: the inserter having a first portion and a second portion releasably couple with the first portion. Examiner notes Bardy discloses in a similar embodiment, where in figure 30 inserter 263/264 are initially formed as two pieces then attached later (paragraph 0133). It’s unknown if the inserter in the currently used embodiment is formed as one piece or two pieces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inserter of the currently used embodiment to have a first portion (handle section) and a second portion (segment in the horizontal direction) releasably couple with the first portion to ease manufacturing of the inserter. The court has held that if it were desirable for any reason to make two pieces separable, then it would be obvious to do so. In re Dulberg. MPEP 2144.04.  

As to claim 5, Bardy discloses the invention of claim 1, Bardy further discloses: wherein the housing includes an external surface (outer surface of 241 and 242), and the compartment includes an opening (slit inside 242, see figure 29) in the external surface. Examiner notes the compartment is seen to be the entire interior of the housing, including the slit in the back end where part of the inserter is inserted. Examiner notes the entire compartment does not need to hold the medical device. 

and a proximal opening at or adjacent the proximal end (opening that tunneler and inserter pass through at end closest to user), an inserter (244,251) configured to pass the medical device through the at least one distal opening of the housing (paragraph 0125) and to extend through the proximal opening (extends through a proximal opening of 242 to enter housing, see figure 29)  and the at least one distal opening of the housing (passes through distal opening to eject medical device); a compartment (entire area inside housing) within the housing configured to releasably hold the medical device in a loading configuration (when device is first assembled and medical device is placed inside the housing) and the release the medical device in response to movement of the inserter in a proximal direction relative to the housing (see explanation below); and a tunneler (243) extending distally from the housing and configured to form a subcutaneous pocket for the medical device (paragraph 0125). Examiner notes there is no claimed mechanism of the compartment that releases the medical device. Thus it’s being interpreted that when the medical device is inside the housing, the interaction of friction forces between the inserter and the compartment keep the medical device in the compartment, and then those frictional forces are overcome when a user actuates the inserter, the compartment is seen to release the medical device/inserter. The device structured to allow the inserter/tunneler to move proximally and distally, thus when moved proximally, the 
Bardy fails to directly disclose: the inserter having a first portion and a second portion releasably couple with the first portion. Examiner notes Bardy discloses in a similar embodiment, where in figure 30 inserter 263/264 are initially formed as two pieces then attached later (paragraph 0133). It’s unknown if the inserter in the currently used embodiment is formed as one piece or two pieces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inserter of the currently used embodiment to have a first portion (handle section) and a second portion (segment in the horizontal direction) releasably couple with the first portion to ease manufacturing of the inserter. The court has held that if it were desirable for any reason to make two pieces separable, then it would be obvious to do so. In re Dulberg. MPEP 2144.04.  

As to claim 15, Bardy discloses the invention of claim 11, Bardy further discloses: wherein the housing includes an external surface (outer surface of 241 and 242), and the compartment includes an opening (slit inside 242, see figure 29) in the external surface. Examiner notes the compartment is seen to be the entire interior of the housing, including the slit in the back end where part of the inserter is inserted. Examiner notes the entire compartment does not need to hold the medical device. 

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by an alternate interpretation of  Bardy (20100331868).

As to claim 1, Bardy discloses: An introducer apparatus (device in figure 31C) for facilitating subcutaneous implantation of a medical device (288), the apparatus comprising: a housing (284/291) having a proximal end (end towards user) and a distal end (end that enters tissue), the housing defining at least one distal opening at or adjacent to the distal end (where 286 exits, see figure 31C) and a proximal opening at or adjacent the proximal end (opening that tunneler and inserter pass through at end closest to user) ,an inserter (286, 292, 295) configured to pass the medical device through the at least one distal opening of the housing (see figure 31C) and to extend through the proximal opening (extends through a proximal opening to enter housing, see figure 31C) and the at least one distal opening of the housing (see figure 31C); a tunneler (285) configured to extend distally of the housing to form a subcutaneous pocket in tissue of a patient for implantation of the medical device (paragraph 0141 and figure 31C), the tunneler being moveable relative to the housing (see figures 31A and 31B); and a compartment (space inside housing where 288 resides, see figure below) within the housing configured to releasably hold the medical device (releasably holds until 288 is pushed out).
Bardy fails to directly disclose: the inserter having a first portion and a second portion releasably couple with the first portion. Examiner notes Bardy discloses in a similar embodiment, where in figure 30 inserter 263/264 are initially formed as two pieces then attached later (paragraph 0133). It’s unknown if the inserter in the currently used embodiment is formed as one piece or two pieces. 
In re Dulberg. MPEP 2144.04.

    PNG
    media_image1.png
    533
    742
    media_image1.png
    Greyscale


As to claim 7, Bardy discloses the invention of claim 1, Bardy further discloses:
wherein the housing comprises a first channel (channel consisting of the bottom half of the interior of the housing in which the tunneler passes through, passes under compartment, see figure below) extending along a length of the housing proximally from . 

    PNG
    media_image2.png
    671
    751
    media_image2.png
    Greyscale


Claim(s) 1-3, 11 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by an alternate interpretation of Bardy (20100331868).

As to claim 1, Bardy discloses: An introducer apparatus (device in figure 31C) for facilitating subcutaneous implantation of a medical device (288), the apparatus comprising: a housing (284/291) having a proximal end (end towards user) and a distal end (end that enters tissue), the housing defining at least one distal opening at or adjacent to the distal end (where 286 exits, see figure 31C) and a proximal opening at or adjacent the proximal end (opening that tunneler and inserter pass through at end closest to user), an inserter (286, 292, 295) configured to pass the medical device through the at least one distal opening of the housing (see figure 31C) and to extend through the proximal opening (extends through a proximal opening to enter housing, see figure 31C) and the at least one distal opening of the housing (see figure 31C); a tunneler (285) configured to extend distally of the housing to form a subcutaneous pocket in tissue of a patient for implantation of the medical device (paragraph 0141 and figure 31C), the tunneler being moveable relative to the housing (see figures 31A and 31B); and a compartment (space inside housing where 288 resides, see figure below, compartment seen as everything beyond the box drawn) within the housing configured to releasably hold the medical device (releasably holds until 288 is pushed out).
Bardy fails to directly disclose: the inserter having a first portion and a second portion releasably couple with the first portion. Examiner notes Bardy discloses in a similar embodiment, where in figure 30 inserter 263/264 are initially formed as two pieces then attached later (paragraph 0133). It’s unknown if the inserter in the currently used embodiment is formed as one piece or two pieces. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inserter of the currently used embodiment to have a first portion (handle section) and a second portion (segment in the horizontal direction) releasably couple with the first portion to ease manufacturing of the inserter. The court has held that if it were desirable for any reason to make two pieces separable, then it would be obvious to do so. In re Dulberg. MPEP 2144.04.

    PNG
    media_image3.png
    742
    785
    media_image3.png
    Greyscale


As to claim 2, Bardy discloses the invention of claim 1, Bardy further discloses: wherein the compartment is configured to releasably hold the medical device within the compartment in a loading configuration (when device is first assembled and 288 is placed inside the housing) and then release the medical device in response to movement of the inserter (inserter moves 288 out of compartment). Examiner notes there is no claimed mechanism of the compartment that releases the medical device. Thus it’s being interpreted that when the medical device is inside the housing, the interaction of friction forces between the inserter/tunneler and the compartment keep the medical device in the compartment, and then those frictional forces are overcome 

As to claim 3, Bardy discloses the invention of claim 1, Bardy further discloses: wherein the compartment is configured to release the medical device into a channel in which the inserter is configured to move in response to a lack of presence of the inserter within the channel beneath the compartment (see figure explanation below). Examiner notes the medical device 288 resides on top of tunneler 285. Since tunneler 285 is structure to be advanced proximally, the device as a whole is structured to allow tunneler 285 to be pulled back thus causing medical device 288 to fall into the channel denoted in the attached figure above. The medical device would fall because there would be no supporting structure beneath it. Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Bardy” meets the structural limitations of the claim, and the “compartment” is structured to “release the medical device into a channel in which the inserter is configured to move in response to a lack of presence of the inserter within the channel beneath the compartment”.

As to claim 11, Bardy discloses: An introducer apparatus (device in figure 31C) for facilitating subcutaneous implantation of a medical device (288), the apparatus and a proximal opening at or adjacent the proximal end (opening that tunneler and inserter pass through at end closest to user), an inserter (286, 292 and 295) configured to pass the medical device through the at least one distal opening (see figure 31C) of the housing and to extend through the proximal opening extends through a proximal opening to enter housing, see figure 31C) and the at least one distal opening of the housing (see figure 31C); a compartment (area outside of the box indicated in figure below) within the housing configured to releasably hold the medical device in a loading configuration (when device is first assembled and 288 is placed inside the housing) and the release the medical device in response to movement of the inserter in a proximal direction relative to the housing (see explanation below); and a tunneler (285) extending distally from the housing and configured to form a subcutaneous pocket for the medical device (paragraphs 0141 and figure 31C). Examiner notes there is no claimed mechanism of the compartment that releases the medical device. Thus it’s being interpreted that when the medical device is inside the housing, the interaction of friction forces between the inserter and the compartment keep the medical device in the compartment, and then those frictional forces are overcome when a user actuates the inserter, the compartment is seen to release the medical device/inserter. The device structured to allow the inserter/tunneler to move proximally and distally, thus when moved proximally, the medical device would move with both the inserter and tunneler and thus be released from the compartment. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inserter of the currently used embodiment to have a first portion (handle section) and a second portion (segment in the horizontal direction) releasably couple with the first portion to ease manufacturing of the inserter. The court has held that if it were desirable for any reason to make two pieces separable, then it would be obvious to do so. In re Dulberg. MPEP 2144.04.

    PNG
    media_image3.png
    742
    785
    media_image3.png
    Greyscale


As to claim 13, Bardy discloses the invention of claim 11, Bardy further discloses: wherein the compartment is configured to release the medical device into a channel in which the inserter is configured to move in response to a lack of presence of the inserter within the channel beneath the compartment (see figure explanation below). Examiner notes the medical device 288 resides on top of tunneler 285. Since tunneler 285 is structure to be advanced proximally, the device as a whole is structured to allow tunneler 285 to be pulled back thus causing medical device 288 to fall into the channel denoted in the attached figure above. The medical device would fall because there would be no supporting structure beneath it. Note, the language, “configured to/for" . 

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
As to the arguments regarding claim 1 in that Bardy fails to disclose an inserter having a first portion and a second portion releasably coupled to the first portion, examiner notes to address this newly emended claim limitation, a 103 was done. Examiner took the positon that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inserter of the currently used embodiment to have a first portion (handle section) and a second portion (segment in the horizontal direction) releasably couple with the first portion to ease manufacturing of the inserter. The court has held that if it were desirable for any reason to make two pieces separable, then it would be obvious to do so. In re Dulberg. MPEP 2144.04. This combination was applied to all rejections using Bardy. 
In re Dulberg. MPEP 2144.04. This combination was applied to all rejections using Bardy. 
As to newly added claims 21 and 22, examiner notes these claims required new interpretations of Bardy that are highlighted above. In summary, the medical device is seen to be proximal of the tunnneler in figure 31B when the tunneler is fully extended Furthermore because the directions above and below have not been clearly defined, the medical device is seen to be below the tunneler when viewed from the bottom left corner of the page of figure 31C.
As to newly added claims 23 and 24, examiner notes these claims required new interpretations of Bardy that are highlighted above. In summary, the medical device is seen to be proximal of the tunnneler in figure 31B when the tunneler is fully extended.  As seen in figure 31C, because the directions above and below have not been clearly defined, the medical device is seen to be directly below the tunneler when viewed from the bottom left corner of the page.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771